DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halik et al (US Publication No. 2005/0104060).
Regarding claims 1 and 14, Halik discloses a semiconductor mixed material Fig 1a and a manufacturing method, comprising: an inorganic semiconductor nanoparticle Fig 1a, 7 and an organic semiconductor material Fig 1a, 6, wherein the inorganic semiconductor nanoparticle Fig 1a, 7 is dispersed in the organic semiconductor material Fig 1a, 6.
Regarding claim 2, Halik discloses wherein the inorganic semiconductor nanoparticle comprises at least one of an element semiconductor nanoparticle and a compound semiconductor nanoparticle ¶0013-0015.
Regarding claim 3, Halik discloses wherein the element semiconductor nanoparticle comprises at least one of silicon nanoparticle and germanium nanoparticle; and the compound semiconductor nanoparticle comprises at least one of titanium 
Regarding claim 10,  Halik discloses a thin film transistor, comprising: an active layer, wherein the active layer comprises the semiconductor mixed material according to claim 1 Fig 1a-3b.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halik et al (US Publication No. 2005/0104060) in view of Takahashi et al (US Publication No. 2015/0202656).
Regarding claim 4, Halik discloses all the limitations but silent on the material used for the nanoparticle. Whereas Takahashi discloses wherein in a case that the inorganic semiconductor nanoparticle is titanium dioxide nanoparticle, at least a portion of a surface of the titanium dioxide nanoparticle is covered with silver ¶0075. Halik and Takahashi are analogous art because they are directed to semiconductor mixed In re Leshin, 125 USPQ 416 (1960).

Claims 5, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al (US Publication No. 2005/0104060) in view of Taguchi  et al (US Publication No. 2018/0254420).
Regarding claims 5, 16-17, Halik discloses all the limitations except for the specific material used for the organic semiconductor. Whereas Taguchi discloses the organic semiconductor material comprises at least one of phthalocyanine, triphenyl amine, polyacetylene and polyaromatic ring ¶0082. Halik and Taguchi are analogous art because they are directed to semiconductor mixed materials having nanoparticles and one of ordinary skill in the art would have had a reasonable expectation of success to modify Halik because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the organic semiconductor since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al (US Publication No. 2005/0104060) in view of Snaith  et al (US Publication No. 2016/0126020).
	Regarding claims 6-7, Halik discloses all the limitations except for the materials used for the organic semiconductor. Whereas Snaith discloses wherein the polyaromatic ring comprises at least one of polybenzene, polythiophene, polyaniline and polypyrrole and wherein the polythiophene comprises poly (3-hexylthiophene) ¶0073-0074. Halik and Snaith are analogous art because they are directed to semiconductor mixed materials having nanoparticles and one of ordinary skill in the art would have had a reasonable expectation of success to modify Halik because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the organic semiconductor since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al (US Publication No. 2005/0104060) in view of Tatsuura et al (US Publication No. 2010/0142027).
Regarding claims 8 and 18, Halik discloses all the limitations but silent on the coupling agent. Whereas Tatsuura discloses a coupling agent, wherein the coupling agent comprises at least one of poly (perfluorosulfonic acid), silane coupling agent, ethylene glycol, polyvinyl alcohol and glycerol ¶0097. Halik and Tatsuura are analogous .
Claims 9, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al (US Publication No. 2005/0104060) in view of Takeya et al (US Publication No. 2010/0051913).
Regarding claims 9, 19-20, Halik discloses all the limitations except for the ionic liquid. Whereas Takeya discloses a room temperature ionic liquid, wherein the room temperature ionic liquid comprises at least one of 1,3-dialkyl imidazolium tetrafluoroborate, 1-alkyl-3-methyl imidazolium hexafluorophosphate, 1- butyl-3-methyl imidazolium hexafluorophosphate and 1-allyl-3-methyl imidazolium carboxylate, 1-methyl-3-methyl imidazolium tetrafluoroborate, 1-ethyl-3-methyl imidazolium tetrafluoroborate, N,N-dialkyl imidazolium hexafluorophosphate, N,N-dialkyl imidazolium bromide hexafluorophosphate ¶0050, 0055-0057. Halik and Takeya are analogous art because they are directed to organic semiconductor layer for TFT and one of ordinary skill in the art would have had a reasonable expectation of success to modify Halik because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the organic semiconductor layer of Halik and incorporate an ionic liquid to improve device performance ¶0012. 

Regarding claim 15, Takeya discloses mixing the inorganic semiconductor nanoparticle with a coupling agent and a room temperature ionic liquid, and then being stirred and separated by centrifugation to form a composite structure which has the inorganic semiconductor nanoparticle coated with the coupling agent and the room temperature ionic liquid ¶0050, 0055, 0056, 0057.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al (US Publication No. 2005/0104060) in view of Tanaka et al (US Publication No. 2010/0244000).
 Fig 1. Halik and Tanaka are analogous art because they are directed to semiconductor mixed materials having nanoparticles and one of ordinary skill in the art would have had a reasonable expectation of success to modify Halik because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Halik and incorporate the arrangement of Tanaka to take advantage of the semiconductor mixed materials of Halik in a TFT device.
	Regarding claim 12, Tanaka discloses wherein a material of the organic semiconductor layer is poly (3-hexylthiophene) ¶0062.
Regarding claim 13, Tanaka discloses an electronic device, comprising the thin film transistor according to claim 10 Fig 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811